 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JONG JA KIM,                                 CV 19-915 PA (AGRx)
12                Plaintiff,                      JUDGMENT
13          v.
14   CARMEN BAUTISTA and K.Y.S., INC.,
15                Defendants.
16
17
18         Pursuant to the Court’s July 23, 2019 Minute Order dismissing this action for failure
19   to prosecute or comply with the Court’s orders,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: July 23, 2019                              _________________________________
                                                                  Percy Anderson
25                                                       UNITED STATES DISTRICT JUDGE
26
27
28
